Chief Justice Robertson
delivered the Opinion of the Court.
To a scire facias against Nancy White, as administratrix of James White, to revive a judgment .against the intestate, she filed a plea denying that she was- the ad-ministratrix. But the circuit court, at a subsequent term, rendered a judgment against her by default, without any proof, and without taking any notice of her plea.
. As the plea was negative, and imposed the onus on the plaintiff in the scire facias, it was error to render judgment by default.
Judgment reversed, and cause remanded for further proceedings.